TATE, Judge.
This expropriation suit was consolidated for trial and appeal with Trunkline Gas Company v. Verzwyfelt, 196 So.2d 58, rendered this date. The two suits concern expropriations for the same pipeline over adjacent tracts of land. With the exception to be noted, it is conceded that the issues in the two suits are almost identical.
The only different appellate question arises from the circumstance that in the present case the trial court awarded $522 excessive severance damage through inadvertent miscomputation. The court did not notice its error until it was divested of jurisdiction to correct it by the perfection of the appeal. The defendants-appellees do not deny the error in computation.
Accordingly, we will reduce the total award to the defendant landowners by the net sum of Five Hundred Twenty-Two ($522.00) Dollars; as thus reduced, we will affirm the trial court judgment in all other respects, for the reasons stated in the cited companion appeal. The costs of this appeal are to be paid by Trunkline, the plaintiff-appellant.
Amended and affirmed.